The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 4-5, 11-12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US Patent 7318151).
As per claim 1, Harris teaches the claimed invention comprising: 
rebooting the information handling system [col. 2 lines 37-48, system reset].
determining that a boot of the information handling system does not require installation of an update, downloaded by the information handling system, to a firmware of the information handling system [fig. 5, col. 7 lines 64-67, col. 8 lines 1-8, system check version number and determine if update is required for the system BIOS or firmware].
booting by bypassing one or more basic input/output system (BIOS) power-on self-test (POST) operations based on determining that the boot does not require installation of an update, downloaded by the information handling system, to a firmware of the information handling system [col. 8 lines 9-20, as pointed out after determining that the firmware or BIOS update is not required, the system can skip the firmware or BIOS update is skipped].

As per claims 8 and 15, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8 and 15 are also anticipated by Harris for the same reasons set forth in the rejected claims above.

To help with the prosecution of this application, another rejection for claims 1, 8, and 15 is given below.
Claims 1-3, 6-10, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US Patent Application 20060031664).
As per claim 1, Harris teaches the claimed invention comprising: 
rebooting the information handling system [0065, system reset or power-on reset].
determining that a boot of the information handling system does not require installation of an update, downloaded by the information handling system, to a firmware of the information handling system [fig. 4-5, 0067, 0071, 0077, device information is received to determine the version of the firmware.  Where the information is used to determined if a firmware updated is required for the device].
booting by bypassing one or more basic input/output system (BIOS) power-on self-test (POST) operations based on determining that the boot does not require installation of an update, downloaded by the information handling system, to a firmware of the information handling system [0067, 0071-0072, if a firmware update is required for the device, then the firmware update is performed, if not firmware update is not downloaded or transmitted to the device where the device can be then used without the firmware update].

As per claim 2, Wilson teaches determining that the boot requires only installation of an update to one or more software components of the information handling system [0071-0072, as pointed out, it is determined whether the system require partial update or the whole update].

As per claim 3, Wilson teaches at least one of an update to a software application of the information handling system, an update to an operating system (OS) of the information handling system, or an update to a kernel of the information handling system [0073-0074, operating system update and so forth which is viewed as portion update etc.].

As per claim 6, Wilson teaches bypassing system inventory collection and transmission [fig. 4, step 440 is skipped if firmware update is not required].

As per claim 7, Wilson teaches loading a last known good map of boot devices, during booting, from a non-volatile random access memory (NVRAM) of the information handling system [0067, version identification and comparison is used to determine if the firmware requires update].

As per claims 8-10, 13-17, and 19-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8-10, 13-17 and 19-20 are also anticipated by Wilson for the same reasons set forth in the rejected claims above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rothman (US 20090006834) teaches proxied firmware updates.
Brumley (US 20090132799) teaches systems and methods for configuring out-of-band BIOS settings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187